

116 HR 4289 IH: Bridging Agency Data Gaps and Ensuring Safety for Native Communities Act
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4289IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2019Ms. Haaland (for herself, Ms. Davids of Kansas, Mr. Cole, Mr. Mullin, Mr. Young, Mr. O'Halleran, Mr. Cook, Mr. Gallego, Mr. Newhouse, Mrs. Torres of California, and Ms. Moore) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Natural Resources, Energy and Commerce, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require Federal law enforcement agencies to report on cases of missing or murdered Indians, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Bridging Agency Data Gaps and Ensuring Safety for Native Communities Act or the BADGES for Native Communities Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Bridging Agency Data Gaps
					Sec. 101. Federal law enforcement database reporting requirements.
					Sec. 102. National Missing and Unidentified Persons System Tribal liaison.
					Sec. 103. Law enforcement data sharing with Indian tribes.
					Sec. 104. Report on Indian country law enforcement personnel resources and need.
					Title II—Ensuring Safety for Native Communities
					Sec. 201. Demonstration program on Bureau of Indian Affairs law enforcement employment background
			 checks.
					Sec. 202. Missing and murdered response coordination grant program.
					Sec. 203. GAO study on Federal law enforcement agency evidence collection, handling, and
			 processing.
					Sec. 204. Bureau of Indian Affairs and Tribal law enforcement officer counseling resources
			 interdepartmental coordination.
 2.DefinitionsIn this Act: (1)DirectorThe term Director means the Director of the Office of Justice Services.
 (2)Federal law enforcement agencyThe term Federal law enforcement agency means the Bureau of Indian Affairs direct-service police, the Federal Bureau of Investigation, and any other Federal law enforcement agency that—
 (A)has jurisdiction over crimes in Indian country; or (B)investigates missing persons cases of interest to Indian tribes, murder cases of interest to Indian tribes, or unidentified remains cases of interest to Indian tribes.
 (3)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code. (5)Indian landThe term Indian land has the meaning given the term Indian lands in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).
 (6)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (7)ManslaughterThe term manslaughter has the meaning given the term in section 1112 of title 18, United States Code.
 (8)MissingThe term missing has the meaning determined by the applicable Federal law enforcement agency. (9)Missing persons case of interest to Indian tribesThe term missing persons case of interest to Indian tribes means a case involving—
 (A)a missing Indian; or (B)a missing person whose last known location is believed to be on, in, or near Indian land.
 (10)MurderThe term murder has the meaning given the term in section 1111 of title 18, United States Code. (11)Murder case of interest to Indian tribesThe term murder case of interest to Indian tribes means a case involving—
 (A)a murdered Indian; or (B)a person murdered on, in, or near Indian land.
 (12)MurderedThe term murdered, with respect to a person, means the person was the victim of— (A)murder; or
 (B)manslaughter. (13)National crime information databasesThe term national crime information databases has the meaning given the term in section 534(f)(3) of title 28, United States Code.
 (14)Relevant tribal organizationThe term relevant tribal organization means, as applicable— (A)a tribal organization; and
 (B)a national or regional organization that— (i)represents a substantial Indian constituency; and
 (ii)has expertise in the fields of— (I)human trafficking of Indians;
 (II)human trafficking on Indian lands; (III)violence against Indian women and children; or
 (IV)Tribal justice systems. (15)SecretaryThe term Secretary means the Secretary of the Interior.
 (16)Tribal justice officialThe term tribal justice official has the meaning given the term in section 2 of the Indian Law Enforcement Reform Act (25 U.S.C. 2801).
 (17)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (18)Unidentified remains case of interest to Indian tribesThe term unidentified remains case of interest to Indian tribes means a case involving—
 (A)unidentified Indian remains; or (B)unidentified remains found on, in, or near Indian land.
				IBridging Agency Data Gaps
			101.Federal law enforcement database reporting requirements
 (a)In generalSection 151(a) of the Sex Offender Registration and Notification Act (34 U.S.C. 20961(a)) is amended—
 (1)in paragraph (1), by striking and after the semicolon; (2)by redesignating paragraph (2) as paragraph (3); and
 (3)by inserting after paragraph (1) the following:  (2)the National Missing and Unidentified Persons System, to be used by a person accessing the System only within the scope of the work of the person in assisting or supporting law enforcement efforts to solve missing, unidentified, and unclaimed person cases across the United States; and.
 (b)Sharing of informationNot later than 2 years after the date of enactment of this Act, the Attorney General shall, in a manner that maintains the integrity of confidential, private, and law enforcement sensitive information, provide for information on missing persons and unidentified remains contained in national crime information databases to be transmitted to, entered in, and otherwise shared with the National Missing and Unidentified Persons System.
 (c)Temporary reporting requirementsUntil such time as the data sharing procedures required under subsection (b) are in effect, each Federal law enforcement agency shall enter into the National Missing and Unidentified Persons System each missing persons case of interest to Indian tribes and each unidentified remains case of interest to Indian tribes reported to or investigated by the Federal law enforcement agency.
 (d)Coordination with NamUs Tribal liaisonThe Director and the Director of the Federal Bureau of Investigation shall each appoint a liaison to coordinate with the one or more Tribal liaisons appointed under section (4)(a) to ensure that—
 (1)all missing persons cases of interest to Indian tribes and all unidentified remains cases of interest to Indian tribes are fully captured in the National Missing and Unidentified Persons System; and
 (2)Indian tribes are aware of, and able to access, information in the National Missing and Unidentified Persons System.
					102.National Missing and Unidentified Persons System Tribal liaison
 (a)AppointmentThe Attorney General, acting through the Director of the National Institute of Justice, shall appoint one or more Tribal liaisons for the National Missing and Unidentified Persons System.
 (b)DutiesThe duties of a Tribal liaison appointed under subsection (a) shall include— (1)coordinating the reporting of information relating to missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes;
 (2)consulting and coordinating with Indian tribes and relevant tribal organizations to address the reporting, documentation, and tracking of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes;
 (3)developing working relationships, and maintaining communication, with Indian tribes and relevant tribal organizations;
 (4)providing technical assistance and training to Indian tribes and relevant tribal organizations, victim service advocates, medical examiners, and tribal justice officials regarding—
 (A)the gathering and reporting of information to the National Missing and Unidentified Persons System; and
 (B)working with non-Tribal law enforcement agencies to ensure all missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes are reported to the National Missing and Unidentified Persons System;
 (5)coordinating with the Office of Tribal Justice and the Office of Justice Services, as necessary; and
 (6)conducting other training, information gathering, and outreach activities to improve resolution of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes.
					(c)Reporting and transparency
 (1)Annual reports to CongressDuring the 3-year period beginning on the date of enactment of this Act, the Attorney General, acting through the Director of the National Institute of Justice, shall submit to the Committees on Indian Affairs and the Judiciary of the Senate and the Committees on Natural Resources and the Judiciary of the House of Representatives an annual report—
 (A)describing the activities and accomplishments of the one or more Tribal liaisons appointed under subsection (a) during the 1-year period preceding the date of the report; and
 (B)summarizing— (i)the number of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes listed in the National Missing and Unidentified Persons System;
 (ii)the percentage of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes closed during the 1-year period preceding the date of the report; and
 (iii)the reasons for those closures. (2)Public transparencyAnnually, the Attorney General, acting through the Director of the National Institute of Justice, shall publish on a website publicly accessible information—
 (A)describing the activities and accomplishments of the one or more Tribal liaisons appointed under subsection (a) during the 1-year period preceding the date of the publication; and
 (B)summarizing— (i)the number of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes listed in the National Missing and Unidentified Persons System;
 (ii)the percentage of missing persons cases of interest to Indian tribes and unidentified remains cases of interest to Indian tribes closed during the 1-year period preceding the date of the report; and
 (iii)the reasons for those closures. 103.Law enforcement data sharing with Indian tribes (a)Access to national crime information databases by tribesSection 233(b) of the Tribal Law and Order Act of 2010 (34 U.S.C. 41107) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)In generalThe Attorney General shall ensure that—
 (A)tribal law enforcement officials that meet applicable Federal or State requirements shall be permitted access to national crime information databases;
 (B)technical assistance and training is provided to Bureau of Indian Affairs and tribal law enforcement agencies to gain access to, and the ability to use and input information into, the National Crime Information Center and other national crime information databases pursuant to section 534 of title 28, United States Code; and
 (C)the Federal Bureau of Investigation coordinates with the Office of Justice Services to ensure tribal law enforcement agencies are assigned appropriate credentials or ORI numbers for uniform crime reporting purposes.; and 
 (2)in paragraph (3), by striking with criminal jurisdiction over Indian country. (b)Acquisition, preservation, and exchange of identification records and informationSection 534(d) of title 28, United States Code, is amended—
 (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (3)by adding at the end the following:  (2)Tribal Access Program (A)In generalThe Attorney General shall establish a program, to be known as the Tribal Access Program, to enhance the ability of tribal governments to access and enter information into Federal criminal information databases under this section.
								(B)Authorization of appropriations
 (i)In generalThere is authorized to be appropriated to carry out the Tribal Access Program under subparagraph (A) $3,000,000 for each of fiscal years 2020 through 2024, to remain available until expended.
 (ii)Additional fundingThe Attorney General may use to carry out the Tribal Access Program under subparagraph (A) any balances remaining for the account under the heading Violence against women prevention and prosecution programs under the heading State and Local Law Enforcement Activities Office on Violence Against Women of the Department of Justice from appropriations for full fiscal years prior to the date of enactment of the Bridging Agency Data Gaps and Ensuring Safety for Native Communities Act.
 (3)Information sharingTo the extent otherwise permitted by law, any report issued as a result of the analysis of information entered into Federal criminal information databases or obtained from Federal criminal databases, including for the purpose of conducting background checks, shall be shared with each Indian tribe of jurisdiction..
					104.Report on Indian country law enforcement personnel resources and need
 (a)Definition of DOJ law enforcement agencyIn this section, the term DOJ law enforcement agency means each of— (1)the Federal Bureau of Investigation;
 (2)the Drug Enforcement Administration; (3)the United States Marshals Service;
 (4)the Bureau of Alcohol, Tobacco, Firearms and Explosives; and (5)the Offices of the United States Attorneys.
 (b)ReportEach fiscal year, the Attorney General shall submit to the appropriate committees of Congress a report describing for that fiscal year—
 (1)the number of full-time employees of each DOJ law enforcement agency that are assigned to work on criminal investigations and prosecutions in Indian country;
 (2)an estimate of the average caseload of— (A)the full-time employees described in paragraph (1); compared to
 (B)the other full-time employees at the respective DOJ law enforcement agency that are assigned to work on criminal investigations and prosecutions; and
 (3)an explanation for any differences in the average caseloads identified under subparagraphs (A) and (B) of paragraph (2).
					IIEnsuring Safety for Native Communities
			201.Demonstration program on Bureau of Indian Affairs law enforcement employment background checks
				(a)Establishment of program
 (1)In generalThe Secretary shall establish a demonstration program for the purpose of conducting or adjudicating, in coordination with the Director of the Bureau of Indian Affairs, personnel background investigations for applicants for law enforcement positions in the Bureau of Indian Affairs.
					(2)Background investigations and security clearance determinations
 (A)BIA investigationsAs part of the demonstration program established under paragraph (1), the Secretary may carry out a background investigation, security clearance determination, or both a background investigation and a security clearance determination for an applicant for a law enforcement position in the Bureau of Indian Affairs.
						(B)Use of previous investigations and determinations
 (i)In generalSubject to clause (ii), as part of the demonstration program established under paragraph (1), the Secretary, in adjudicating background investigations for applicants for law enforcement positions in the Bureau of Indian Affairs, shall consider previous background investigations for an applicant, security clearance determinations for an applicant, or both background investigations and security clearance determinations for an applicant, as the case may be, that have been conducted by a State or local government, Indian tribe, tribal organization, or the Bureau of Indian Affairs, within the 5-year period preceding the application for employment with the Bureau of Indian Affairs.
 (ii)QualityThe Secretary shall only consider previous background investigations and security clearance determinations for an applicant that have been conducted by a State or local government, Indian tribe, or tribal organization if the Secretary can verify that those previous investigations and determinations, as the case may be, are of a comparable quality and thoroughness to investigations and determinations carried out by the Bureau of Indian Affairs, the Office of Personnel Management, or another Federal agency.
 (iii)Additional investigationIf, as described in clause (i), the Secretary considers an existing background investigation, security clearance determination, or both, as the case may be, for an applicant that has been carried out by a State or local government, Indian tribe, tribal organization, or the Bureau of Indian Affairs, the Secretary—
 (I)may carry out additional investigation and examination of the applicant if the Secretary determines that such additional information is needed in order to make an appropriate determination as to the character and trustworthiness of the applicant before final adjudication can be made and a security clearance can be issued; and
 (II)shall not initiate a new background investigation process with the National Background Investigations Bureau or other Federal agency unless that new background investigation process covers a period of time that was not covered by a previous background investigation process.
 (iv)AgreementsThe Secretary may enter into a Memorandum of Agreement with a State or local government, Indian tribe, or tribal organization to develop steps to expedite the process of receiving and obtaining access to background investigation and security clearance determinations for use in the demonstration program.
 (3)SunsetThe demonstration program established under this section shall terminate 5 years after the date of the commencement of the program.
 (b)SufficiencyNotwithstanding any other provision of law, a background investigation conducted or adjudicated by the Secretary pursuant to the demonstration program authorized in subsection (a) that results in the granting of a security clearance to an applicant for a law enforcement position in the Bureau of Indian Affairs shall be sufficient to meet the applicable requirements of the Office of Personnel Management or other Federal agency for such investigations.
 (c)Annual reportThe Secretary shall submit an annual report to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives on the demonstration program established under subsection (a), which shall include a description of—
 (1)the demonstration program and any relevant annual changes or updates to the program; (2)the number of background investigations carried out under the program;
 (3)the costs, including any cost savings, associated with the investigation and adjudication process under the program;
 (4)the processing times for the investigation and adjudication processes under the program; (5)any Memoranda of Agreement entered into with State or local government, Indian tribe, or tribal organization; and
 (6)any other information that the Secretary determines to be relevant. (d)GAO study and report (1)Initial reportNot later than 18 months after the date on which the demonstration program commences under this section, the Comptroller General of the United States shall prepare and submit to Congress an initial report on such demonstration program.
 (2)Final reportNot later than 18 months after the date on which the demonstration program terminates under subsection (a)(3), the Comptroller General of the United States shall prepare and submit to Congress a final report on such demonstration program.
 (3)Tribal inputIn preparing the reports under this subsection, the Comptroller General of the United States shall obtain input from Indian tribes regarding the demonstration program under this section.
					202.Missing and murdered response coordination grant program
 (a)Establishment of programThe Attorney General shall establish within the Office of Justice Programs a grant program under which the Attorney General shall make grants to eligible entities described in subsection (b) to carry out eligible activities described in subsection (c).
				(b)Eligible entities
 (1)In generalTo be eligible to receive a grant under the grant program established under subsection (a) an entity shall be—
 (A)an Indian tribe; (B)a relevant tribal organization;
 (C)subject to paragraph (2), a State, in consortium with one or more Indian tribes or relevant tribal organizations;
 (D)a consortium of two or more Indian tribes or relevant tribal organizations; or (E)subject to paragraph (2), a consortium of two or more States and one or more Indian tribes or relevant tribal organizations.
 (2)State eligibilityTo be eligible under subparagraph (B) or (D) of paragraph (1), a State shall demonstrate to the satisfaction of the Attorney General that the State—
 (A)reports missing persons cases in the State to the national crime information databases; or (B)if not, has a plan to do so using a grant received under the grant program established under subsection (a).
 (c)Eligible activitiesAn eligible entity receiving a grant under the grant program established under subsection (a) may use the grant—
 (1)to establish a statewide or regional center to document and track missing persons cases of interest to Indian tribes and murder cases of interest to Indian tribes;
 (2)to establish a State or regional commission to respond to, and to improve coordination between Federal law enforcement agencies, and Tribal, State, and local law enforcement agencies of the investigation of, missing persons cases of interest to Indian tribes and murder cases of interest to Indian tribes; and
 (3)to document, develop, and disseminate resources for use by Federal law enforcement agencies and Tribal, State, and local law enforcement agencies for the coordination of the investigation of missing persons cases of interest to Indian tribes and murder cases of interest to Indian tribes.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $1,000,000 for each of fiscal years 2020 through 2024.
				203.GAO study on Federal law enforcement agency evidence collection, handling, and processing
 (a)In generalThe Comptroller General of the United States shall conduct a study— (1)on the evidence collection, handling, and processing procedures and practices of the Office of Justice Services and the Federal Bureau of Investigation in exercising jurisdiction over crimes involving Indians or committed in Indian country;
 (2)on any barriers to evidence collection, handling, and processing by the agencies referred to in paragraph (1);
 (3)on the views of law enforcement officials at the agencies referred to in paragraph (1) and their counterparts within the Offices of the United States Attorneys concerning any relationship between—
 (A)the barriers identified under paragraph (2); and (B)United States Attorneys declination rates due to insufficient evidence; and
 (4)that includes a survey of barriers to evidence collection, handling, and processing faced by State and local law enforcement agencies that exercise jurisdiction over Indian country under the Act of August 15, 1953 (67 Stat. 588, chapter 505), and the amendments made by that Act.
 (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing the results of the study conducted under subsection (a).
				204.Bureau of Indian Affairs and Tribal law enforcement officer counseling resources interdepartmental
 coordinationThe Secretary of Health and Human Services, acting through the Director of the Indian Health Service and the Administrator of the Substance Abuse and Mental Health Services Administration, and the Attorney General shall coordinate with the Director to ensure that Federal training materials and resources for establishing and maintaining mental health wellness programs are available to Tribal and Bureau of Indian Affairs law enforcement officers experiencing occupational stress.
			